          Case 1:16-cr-00515-NGG-LB Document 99 Filed 07/28/20 Page 1 of 4 PageID #: 6257

                                           CAHILL GORDON & REINDEL LLP
                                                   EIGHTY PINE STREET
                                                 NEW YORK, NY 10005-1702
HELENE R. BANKS           JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL            ARIEL GOLDMAN                    WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH           JASON M. HALL                       ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST            WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI          NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON        CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK            DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT    TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER              DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED            ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS             BRIAN S. KELLEHER               24 MONUMENT STREET           SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING         RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN           CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA         JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING        TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI      MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL      ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                      * ADMITTED IN DC ONLY


                                                         (212) 701-3207

                                                                                                    July 28, 2020



                            Re:       United States v. OZ Africa Management GP, LLC,
                                      No. 16-cr-515 (NGG-LB)

            Dear Judge Garaufis:

                     OZ Africa Management GP, LLC (“OZ Africa”) respectfully submits this letter in response
            to questions posed by the Court during the July 23, 2020 conference. The Court asked whether it
            would be legally permissible to enter a final judgment that awarded restitution to the Claimants
            (provided they are the only identified victims at the time of sentencing) along the lines proposed
            by the parties, and whether Title 18, United States Code, Section 3664(d)(5) requires the Court to
            permit additional potential victims to come forward for 90 days after sentencing. As discussed
            below, controlling Second Circuit precedent clearly permits – indeed requires – the Court to award
            restitution only to “identified victims,” and the parties are asking only that the Court do this in a
            manner consistent with the MVRA, and Section 3664(d)(5) does not require otherwise.

                     1.     An Award Of Restitution To The Identified Victims In Full And Final Satisfaction
                            Of OZ Africa’s Restitution Obligations In This Case Would Be Consistent With The
                            MVRA.

                     The parties are not asking the Court to simply endorse a settlement without regard to the
            requirements of the MVRA. Rather, the parties are asking the Court to impose a full and final
            restitution award under the MVRA, to the identified victims. As the Second Circuit held in United
            States v. Catoggio, and as we have always maintained in our prior submissions, under the MVRA,
            restitution can only be awarded to identified, as opposed to identifiable victims. 326 F.3d 323, 328
            (2d Cir. 2003) (“the district court did err in ordering restitution to unidentified, as opposed to
            unidentifiable, victims”). Accordingly, an award of restitution to the identified victims for their
            losses, in full and final satisfaction of OZ Africa’s restitution obligation, would be entirely
Case 1:16-cr-00515-NGG-LB Document 99 Filed 07/28/20 Page 2 of 4 PageID #: 6258
 CAHILL GORDON & REINDEL LLP


                                                     -2-



 consistent with the requirements of the MVRA (provided, again, that additional victims do not
 surface in advance of sentencing).1

         2.      Section 3664(d)(5) Does Not Apply Here.

         Nor does Section 3664(d)(5) require a contrary result. Rather, that statute applies when
 “the victim’s losses are not ascertainable by the date that is 10 days prior to sentencing,” and the
 Government or the Probation Office so inform the Court, and the Court then “set[s] a date for the
 final determination of the victim’s losses, not to exceed 90 days after sentencing.” These are
 clearly not the circumstances here.

         First and foremost, the victims’ losses here are clearly not “unascertainable.” The parties
 have each submitted extensive briefing with the assistance of experts, providing their respective
 loss calculations down to the dollar, and while those calculations are not in agreement with one
 another, none of the parties, nor their numerous experts, has ever suggested that the loss is
 unascertainable. Courts have held that where a specific restitution award was made to identified
 victims – as the parties contemplate happening here – the victims’ losses are “ascertainable,” and
 Section 3664(d)(5) does not apply. See United States v. Entes, 2008 WL 2096971, at *2 (E.D.N.Y.
 May 16, 2008) (Johnson, J.) (defendant sought to re-open restitution proceedings after sentencing
 based on argument that restitution exceeded victims’ losses; Section 3664(d)(5) “does not provide
 grounds for the Defendant’s challenge, since that subsection applies only when the victim’s losses
 are not ascertainable at the time of sentencing, which was not the case here”); United States v.
 Petrarca, 2015 WL 458170, at *1 (D.R.I. Feb. 3, 2015) (Section 3664(d)(5) inapplicable where
 parties “stipulated to the amount of losses sustained by the [victims]”).

         Notably, losses are not “unascertainable,” and this section does not apply, merely because
 additional claimants could come forward after sentencing (as is ostensibly always the case). In
 United States v. Hernandez, 2020 WL 1269759 (S.D. Fla. March 17, 2020), the court denied a
 claimant’s motion for victim status after a final judgment had been entered, holding that because
 the claimant’s alleged losses could have been calculated prior to sentencing, Section 3664(d)(5)
 did not apply. 2020 WL 1269759, at *1. The court elaborated that “the restitution order identified
 a specific victim and specified a restitution amount . . . the losses [claimant] claims establish it as
 a victim were ascertainable . . . prior to sentencing.” Id. The court also noted that the Government
 did not inform the court that the victims’ losses were not ascertainable, which was an additional
 bar to the application of the statute. Id. at *1 n.1; see also United States v. Adejumo, 2015 WL
 13283062, at *3 (D. Minn. Dec. 23, 2015) vacated on other grounds, 848 F.3d 868 (8th Cir. 2017)
 (denying restitution for an additional claimant’s ascertainable losses when the Government

 1
          As requested by the Court, Wilson Sonsini will be making a submission concerning their efforts to
 identify other potential victims. As OZ Africa indicated at the July 23 conference, should additional victims
 be identified, OZ Africa’s position would remain that it is willing to pay $136 million in restitution to all
 identified victims, in full satisfaction of its restitution obligations, as a compromise and for the sake of
 closure and finality, while maintaining the correctness of its position regarding the proper calculation of
 loss as stated in its submissions, and reserving all rights and arguments should no settlement be reached.
Case 1:16-cr-00515-NGG-LB Document 99 Filed 07/28/20 Page 3 of 4 PageID #: 6259
 CAHILL GORDON & REINDEL LLP


                                                   -3-



 provided no explanation for its failure to ask for restitution for the claimant in its original request);
 United States v. Moreno, 2016 WL 7178775, at *1, *4 (W.D. Pa. Dec. 9, 2016) (denying the
 Government’s request to modify a restitution order to include additional claimants because the
 Government did not notify the court of the possibility of additional restitution in a timely manner);
 Cf. United States v. Eisenberg, 2008 WL 2605125, at *1-2, *5 (S.D.N.Y. June 30, 2008) (where
 Government made clear at sentencing that it had no idea of the extent of the losses since it did not
 know how many fake gems the defendant sold, additional claimants were permitted to come
 forward after sentencing). Accordingly, since the losses here are clearly ascertainable, Section
 3664(d)(5) does not permit deferral of the final restitution award after sentencing.

          Moreover, courts have made clear that Section 3664(d)(5) only applies where the
 sentencing court specifically leaves open the calculation of the restitution amount after sentencing.
 For example, in United States v. Gushlak, 728 F.3d 184 (2d Cir. 2013), the Second Circuit found
 the statute applied because the Court made clear at the sentencing hearing that it would order
 restitution at a later date. Id. at 191; see United States v. Clausen, 949 F.3d 1076, 1079 (8th Cir.
 2020) (“a district court retains the power to order restitution if it advises the defendant at sentencing
 that restitution will be ordered and keeps the issue open under § 3664(d)(5) until the amount owed
 can be determined”) (emphasis added). Here, the resolution proposed by the parties expressly does
 not contemplate any aspect of the matter – restitution or otherwise – being left open for subsequent
 determination. Rather, as indicated at the July 23 conference, the contemplated resolution is
 predicated entirely on an order of restitution to the Claimants, and only the Claimants, being part
 of the Court’s final sentence and judgment, and fully and finally resolving the case. Accordingly,
 for this independent reason, Section 3664(d)(5) would not apply to permit additional restitution
 proceedings within 90 days – or any other period – after sentencing.

                                           *      *        *
          For the reasons stated, OZ Africa respectfully submits that the Court is authorized by the
 MVRA to award restitution to the identified victims in final satisfaction of OZ Africa’s
 restitution obligations, and Section 3664(d)(5) does not state otherwise.
Case 1:16-cr-00515-NGG-LB Document 99 Filed 07/28/20 Page 4 of 4 PageID #: 6260
 CAHILL GORDON & REINDEL LLP


                                                -4-



                                             Respectfully submitted,

                                             CAHILL GORDON & REINDEL LLP

                                             By:      /s/ Anirudh Bansal
                                                     Anirudh Bansal
                                                     Tara H. Curtin
                                                     Benjamen Starkweather
                                             80 Pine Street
                                             New York, New York 10005
                                             Tel.: (212) 701-3000

                                             Attorneys for OZ Africa Management GP, LLC



 VIA ECF

 The Honorable Nicholas G. Garaufis
 United States District Judge
 United States District Court for the Eastern District of New York
 United States Courthouse, Room 1426 S
 225 Cadman Plaza East
 Brooklyn, New York 11201

 cc:     All Counsel of Record via ECF
